                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00562-KDB-DSC


 JERRY L. BINGHAM III,                            )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )
                                                  )
 C R BARD INCORPORATED et. al.,                   )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Stephen Daniel]” (document #7) filed October 29, 2019. For the reasons set forth

therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Kenneth D. Bell.


       SO ORDERED.


                                  Signed: October 30, 2019
